
	
		I
		112th CONGRESS
		2d Session
		H. R. 4193
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that there shall be no net increase in the
		  acres of certain Federal land under the jurisdiction of the Bureau of Land
		  Management, the National Park Service, the U.S. Fish and Wildlife Service, or
		  the Forest Service unless the Federal budget is balanced for the year in which
		  the land would be purchased.
	
	
		1.Short titleThis Act may be cited as the
			 Land Acquisition to cut National Debt
			 Act or the LAND
			 Act.
		2.Department of the
			 interior land acquisition
			(a)In
			 generalThe Secretary of the
			 Interior may not use Federal funds to purchase land that would result in a net
			 increase of land acreage that would be under the jurisdiction of the National
			 Park Service, the U.S. Fish and Wildlife Service, or the Bureau of Land
			 Management unless the Federal budget is balanced for the year in which the land
			 would be purchased.
			(b)Duck stamp
			 fundsSubsection (a) shall
			 not apply to land purchased with funds made available through the sale of
			 Federal Migratory Bird Hunting and Conservation Stamps.
			3.National forest
			 system land acquisitionThe
			 Secretary of Agriculture may not use Federal funds to purchase land that would
			 result in a net increase of land acreage included in the National Forest System
			 unless the Federal budget is balanced for the year in which the land would be
			 purchased.
		
